Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the applicant's communication filed on 11/30/2021, wherein: Claims 1-7 and 9-21 are pending.  Claims 1 and 19 have been amended.  Claim 8 has been cancelled by the Applicant.  Claim 21 is new. 
Examiner’s Note:
Dependent claim 16 as a whole recites a combination of limitations that is defined over prior of record.  Further, rejection under 101 for claims 1-7 and 9-21 has been withdrawn since the amended independent claims 1 and 19 as a whole recites a combination of limitations that has been found as significantly more. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Rejection under 101 for claims 1-20 has been withdrawn since the amended independent claims 1 and 19 as a whole recites a combination of limitations that has been found as significantly more


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 17-19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weber; (US 2005/0024189 A1), in view of Kwon et al; (US 2007/0124041 A1):
4.	Independent claims 1 and 19:  Weber teaches a method and system of displaying advertising content, comprising: 
transmitting data (e.g., fuel status, oil status, cooling status; duration of vehicle travel since last stop, on board sensors monitoring the driver for fatigue….etc., in para 0020, 0022) associated with a vehicle to a data center (e.g., ECM 16 in fig. 1 paras 0016-0017 or off-board resources, communicating via wireless gateway in paras 0023-0025) (step/limitation 1) {At least fig 1, paras 0016-0017, fig. 4 paras 0020-0025}; 
generating an advertisement based on the transmitted data (step/limitation 2) {At least fig. 4 paras 0020-0025 in context with fig. 1 paras 0016-0017.  Also see fig. 5 para 0028-0029}; 
transmitting the advertisement to the vehicle (step/limitation 3) {At least fig. 4 paras 0020-0025.  Also see fig. 5 para 0028-0029}; 
displaying the advertisement on a display of an in-vehicle infotainment system, the display being disposed in an interior of the vehicle (part of step/limitation 7) {At least fig. 4 paras 0020-0025.  Also see fig. 5 paras 0028-0029}.
However, Weber does not explicitly teach the underlined features: “determining an evaluation period during which the advertisement is prevented from being displayed” (part of step/limitation 4); determining a speed of the vehicle (step/limitation 5); ending the evaluation period when the vehicle speed is determined to be less than a predetermined speed (step/limitation 6) and “displaying the advertisement on a display of an in-vehicle infotainment system following the evaluation period, the display being disposed in an interior of the vehicle” (part of step/limitation 7).
	Kwon teaches a general concept of:   
determining an evaluation period during which a content service (para 0003, 0009) is prevented from being displayed (step/limitation 4) {At least fig. 2 especially para 0027-0028, steps S240 and S250 in context with step S230 such as e.g., when the GPS data is determined to be invalid, the display apparatus 130 is controlled not to display the video content and/or when the detected speed obtained from GPS receiver is  
determining a speed of the vehicle (step/limitation 5) {At least paras fig. 1 paras 0018-0019, 0022, fig. 2 especially para 0028};
ending the evaluation period when the vehicle speed is determined to be less than a predetermined speed (step/limitation 6) {At least fig. 2 especially para 0028, step S250, see when the detected speed is determined to be below the predetermined speed, the video contents are displayed}; 
displaying the content service on a display of an in-vehicle infotainment system following the evaluation period, the display being disposed in an interior of the vehicle (see fig. 1 para 0019 and 0003, see display apparatus is installed within a vehicle) (step/limitation 7) {At least fig. 2 especially para 0028 in context with fig. 1 especially paras 0003, 0019}. 
Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “transmitting data associated with a vehicle to a data center; generating an advertisement based on the transmitted data; transmitting the advertisement to the vehicle; transmitting data associated with a vehicle to a data center; generating an advertisement based on the transmitted data; transmitting the advertisement to the vehicle; and displaying the advertisement on a display of an in-vehicle infotainment system, the display being disposed in an interior of the vehicle” of Weber to include “determining an evaluation period during which a content service is prevented from being displayed”; determining a speed of the vehicle; ending the evaluation period when the vehicle speed is determined to be less than a predetermined speed and displaying the content service on a display of an in-vehicle infotainment system following the evaluation period, the display being disposed in an interior of the vehicle, taught by James.  One would be motivated to do this in order maintain the safety driving of the vehicle and the driver’s concentration on driving {Kwon:  at least para 0009}
5.	Claim 17:  The combination of Weber and Kwon teaches the claimed invention as in claim 1.  The combination further teaches wherein transmitting data includes transmitting a diagnostic code (see fuel status e.g., fuel consumption rate; tire status e.g., low pressure; cooling status e.g., engine temperature…..etc., in para 0020) from an engine control unit {Weber:  para 0020}.
6.	Claim 18:  The combination of Weber and Kwon teaches the claimed invention as in claim 1.  The combination further teaches determining recommended maintenance for the vehicle based on the transmitted data; and the displayed advertisement includes a discount coupon (para 0026 in context with paras 0020-0022) for the recommended maintenance {Weber:  At least fig. 4 paras 0020-0027 especially paras 0020-0022 in context with para 0026}.
7. 	Claim 21:  The combination of Weber and Kwon teaches the claimed invention as in claim 1.  The combination further teaches preventing any transmitted advertisement from being displayed during the evaluation period {Kwon:  At least fig. 2 specially paras 0027-0028}.  
8.	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Weber; (US 2005/0024189 A1), in view of Kwon et al; (US 2007/0124041 A1), and further in view of Edwards; (US 2020/0202410 A1):
9.	Claim 2:  The combination of Weber and Kwon teaches the claimed invention as in claim 1.  However, the combination does not explicitly teach the underlined feature: “wherein transmitting data includes transmitting information regarding a current lease for the vehicle”.
	Edwards teaches a general concept of transmitting information regarding a current lease for the vehicle {para 0022}.
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “transmitting data associated with a vehicle” of the combination of Weber and Kwon to include “transmitting information regarding a current lease for the vehicle”, taught by Edwards.  One would be motivated to do this in order to enrich the source of data associated with the vehicle of the user/lessee.  This in turn would help the system to determine the recommendation(s) that is/are best fit to the user needs/interests and/or references. 
10.	Claims 3-4, 6, 11-13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weber; (US 2005/0024189 A1), in view of Kwon et al; (US 2007/0124041 A1), in view of Edwards; (US 2020/0202410 A1), and further in view of Jackson et al; (US 2021/0166103 A1):
11.	Claim 3:  The combination of Weber, Kwon and Edwards teaches the claimed invention as in claim 2.  The combination further teaches determining a recommended new vehicle for the lessee {Edwards: At least para 0022 in context with fig. 3A paras 0032-0038}.
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “transmitting information regarding a current lease for the vehicle” of the combination of Weber, Kwon and Edwards to determining a recommended new vehicle for the lessee”, taught by Edwards.  One would be motivated to do this in order to enable a more focused and informative manner of determining which vehicle a prospective vehicle purchaser should purchase {Edwards: para 0003}.
However, the combination does not explicitly teach the underlined feature: “determining a recommended new vehicle for a new lease for the lessee”.
	Jackson teaches determining a recommended new vehicle for a new lease for the lessee {paras 0038, 0041, see lease}.
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “determining a recommended new vehicle for the lessee” of the combination of Weber, Kwon and Edwards to include “determining a recommended new vehicle for a new lease for the lessee”, taught by Jackson.  One would be motivated to do this in order to recommend the driver/lessee with a new car purchase recommendation including leasing option.  This enables the driver/lessee with more options to choose of whether to purchase or lease the new car, which in turn would enhance the driver/lessee’s experience.    
12.	Claims 4 and 20:  The combination of Weber, Kwon, Edwards and Jackson teaches the claimed invention as in claims 3 and 19.  The combination further teaches wherein the displayed advertisement includes an offer for a new lease for the recommended new vehicle {Edwards: para 0022}, and also {Jackson:  At least paras 0038, 0041, see lease}.
13.	Claim 6:  The combination of Weber, Kwon, Edwards and Jackson teaches the claimed invention as in claim 4.  The combination further teaches wherein the displayed advertisement includes an image of the new vehicle {Edwards:  fig. 3A}, and also {Jackson:  fig. 6, para 0042}.
14.	Claim 11:  The combination of Weber, Kwon, Edwards and Jackson teaches the claimed invention as in claim 3.  The combination further teaches wherein determining the recommended new vehicle further comprises determining a mobility profile score for the lessee {Edwards:  At least para 0034-0036 in context with paras 0038, 0055-0056}, and also {Jackson:  At least paras 0026-0027, 0040}.
15.	Claim 12:  The combination of Weber, Kwon, Edwards and Jackson teaches the claimed invention as in claim 11.  The combination further teaches wherein determining the mobility profile score includes determining an average trip length for the current vehicle {Jackson: at least fig. 3A-3B paras 0028-0029 in context with para 0027}.
16.	Claim 13:  The combination of Weber, Kwon, Edwards and Jackson teaches the claimed invention as in claim 11.  The combination further teaches wherein determining the mobility profile score includes determining an average type of usage of the current vehicle {Edwards:  At least paras 0035-0036, 0050 in context with paras 0038, 0055-0056}.
17.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Weber; (US 2005/0024189 A1), in view of Kwon et al; (US 2007/0124041 A1), and further in view of Liu et al; (US 2013/0132172 A1):
18.	Claim 9:  The combination of Weber and Kwon does not explicitly teach the underlined features: “wherein ending the evaluation period further comprises determining when a receptivity score is above a predetermined value”.
ending the evaluation period (e.g., display the advertisement in the vehicle) further comprises determining when a receptivity score is above a predetermined value by teaching determining if cognitive load level is less than a predetermined safe threshold value {At least fig. 4 paras 0060-0063 in context with para 0035.  The Examiner interest low cognitive load level (score) equivalents/means high receptivity score}.  
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “ending the evaluation period” of the combination of Weber and Kwon to include “ending the evaluation period further comprises determining when a receptivity score is above a predetermined value”, taught by Liu.  One would be motivated to do this in order to decrease a likelihood of distraction, and reduce unsafe driving conditions.  
19.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Weber; (US 2005/0024189 A1), in view of Kwon et al; (US 2007/0124041 A1), in view of Liu et al; (US 2013/0132172 A1), and further in view of Penilla et al; (US 2016/0104486 A1):
20.	Claim 10:  The combination of Weber, Kwon and Penilla teaches the claimed invention as in claim 9.  The combination does not explicitly teach the underlined features: “wherein determining the receptivity score includes comparing a current location of the vehicle with a history of interactions with the in-vehicle infotainment system proximal to the current location”
	Penilla teaches a general concept of determining a receptivity state (e.g., current state of the user e.g., relaxed state in paras 0010, 0045, 0054, 0016, 0150, which indicates user is willing to react to the content in paras 0208-0208, 0212, 0214-0217) includes comparing a current location of the vehicle (e.g., near coffee shop in para 0217) with a history of interactions (e.g., user stopped to purchase coffee at coffee shop during a particular point in time in para 0217) with the in-vehicle infotainment system proximal to the current location {At least fig. 14A especially paras 0208-0208, 0212, 0214-0217 in context with paras 0045, 054, 0116, 0150}. 
Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “ending the evaluation period further comprises determining when a receptivity score is above a predetermined value” of the combination of Weber, Kwon and Liu to include “determining a receptivity state includes comparing a current location of the vehicle with a history of interactions with the in-vehicle infotainment system proximal to the current location”, taught by Penilla. One would be motivated to do this since information that is provide to the user at time when the user would want or need the information would reduce distracted driving {Penilla:  At least para 0217}.
21.	Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weber; (US 2005/0024189 A1), in view of Kwon et al; (US 2007/0124041 A1), in view of Edwards; (US 2020/0202410 A1), in view of Jackson et al; (US 2021/0166103 A1), and further in view of Winters; (US 2011/0231257 A1):  
22.	Claim 14:  The combination of Weber, Kwon, Edwards and Jackson teaches the claimed invention as in claim 11.  The combination does not explicitly teach the underlined features “comparing the determined mobility profile score for the lessee to mobility profile scores of other lessees in similar vehicles”.
comparing a determined product profile score for a user/customer to product profile scores of other users in similar products {At least paras 0198-0201}.  
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “the determined mobility profile score for the lessee” of Weber, Kwon, Edwards and Jackson to include “comparing a determined product profile score for a user/customer to product profile scores of other users in similar products”, taught by Winters.  One would be motivated to do this in order to optimize the presentation of targeted advertisements to the user, and the advertisers and publishers of advertisements may improve their return on investment, and may improve their ability to cross-sell goods and services {Winters: At least paras 0199 and 0201}.   
23.	Claim 15:  The combination of Weber, James, Edwards, Jackson and Winters teach the claimed invention as in claim 14.  The combination of Weber, Kwon, Edwards and Jackson teaches recommending a newer version of the current vehicle as the new vehicle based on the mobility profile score for the lessee/the driver {Edwards:  fig. 3A-3B paras 0032-0038 in context with paras 0055-56}, and also {Jackson:  paras 0026-0031 especially paras 0026-0027 and 0040 in context with fig. 6, para 42}.
	However, the combination of Weber, Kwon, Edwards and Jackson does not explicitly teach the underlined features: “recommending a newer version of the current vehicle as the new vehicle when the mobility profile score for the lessee is comparable to the mobility profile scores of the other lessees in similar vehicles”.
recommending a new product when the product profile score for the user is comparable to the product profile scores of the other users in similar products {At least paras 0198-0201}.  
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “comparing a determined product profile score for a user/customer to product profile scores of other users in similar products” of the combination of Weber, Kwon, Edwards, Jackson and Winters to include “recommending a new product when the product profile score for the user is comparable to the product profile scores of the other users in similar products”, taught by Winters.  One would be motivated to do this in order to optimize the presentation of targeted advertisements to the user, and the advertisers and publishers of advertisements may improve their return on investment, and may improve their ability to cross-sell goods and services {Winters: At least paras 0199 and 0201}.  
24.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Weber; (US 2005/0024189 A1), in view of Kwon et al; (US 2007/0124041 A1), in view of Edwards; (US 2020/0202410 A1), in view of Jackson et al; (US 2021/0166103 A1), and further in view of Brown et al; (US 2015/0220992 A1):
25.	Claim 5:  The combination of Weber, Kwon, Edwards and Jackson teaches the claimed invention as in claim 4.  The combination further teaches the lessee accept the vehicle recommendation for a new lease (para 0038, 0041) displayed in the displayed advertisement on the display of the in-vehicle infotainment system {Jackson: Fig. 4, element 60 in para 0037 in context with paras 0038, 0041}.  However, the combination of Weber, Kwon, Edwards and transmitting the new lease to the lessee responsive to the lessee pressing an acceptance button displayed in the displayed advertisement on the display of the in-vehicle infotainment system.
	Brown teaches a general concept of transmitting additional information (associated with the advertisement presented) to a driver responsive to the driver pressing an acceptance button displayed in the displayed advertisement on the display of the in-vehicle infotainment system {At least fig. 3 paras 0035-0037 especially para 0037 and fig. 5 paras 0040-0041 especially para 0041}. 
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “the displayed advertisement includes an offer for a new lease for the recommended new vehicle; and the lessee accept the vehicle recommendation for a new lease displayed in the displayed advertisement on the display of the in-vehicle infotainment system” of the combination of  Weber, Kwon, Edwards and Jackson to include “transmitting additional information (associated with the advertisement presented) to a driver responsive to the driver pressing an acceptance button displayed in the displayed advertisement on the display of the in-vehicle infotainment system”, taught by Brown.  One would be motivated to do this in order to enable the user/driver/lessee to take control of the offers/recommendations that he/she truly would like to receive additional information.  This in turn would increase the user/driver/lessee’s satisfaction.  
26.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Weber; (US 2005/0024189 A1), in view of Kwon et al; (US 2007/0124041 A1), in view of Edwards; (US 2020/0202410 A1), in view of Jackson et al; (US 2021/0166103 A1), and further in view of Parkyn; (US 2004/0215524 A1):
27.	Claim 7:  The combination of Weber, Kwon, Edwards and Jackson teaches the claimed invention as in claim 4.  The combination further teaches the lessee reject the vehicle recommendation for a new lease (para 0038, 0041) displayed in the displayed advertisement on the display of the in-vehicle infotainment system {Jackson: Fig. 4, element 60 in para 0037 in context with paras 0038, 0041}.  However, the combination of Weber, James, Edwards and Jackson does not explicitly teach the underlined feature: “transmitting a new advertisement to the vehicle associated with the current lease responsive to the lessee pressing a button other than an acceptance button displayed in the displayed advertisement on the display of the in-vehicle infotainment system”.
	Parkyn teaches a general concept of transmitting a new advertisement (new offer) to a user responsive to the user pressing a button other than an acceptance button displayed in the displayed advertisement on the display of the system {paras 0017-0018}.  
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “the displayed advertisement includes an offer for a new lease for the recommended new vehicle; and the lessee reject the vehicle recommendation for a new lease displayed in the displayed advertisement on the display of the in-vehicle infotainment system” of the combination of Weber, Kwon, Edwards and Jackson to include “transmitting a new advertisement (new offer) to a user responsive to the user pressing a button other than an acceptance button displayed in the displayed advertisement on the display of the system”, taught by Parkyn.  One would be motivated to do 
Prior Art that is pertinent to Applicant’s disclosure
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li et al; (US 2013/0132172 A1), wherein teaches {transmitting data associated with a vehicle to data center; generating an advertisement based on the transmitted data; transmitting the advertisement to the vehicle; determining an evaluation period during which the advertisement is prevented from being displayed; and displaying the advertisement on a display of an in-vehicle infotainment system following the evaluation period, the display being disposed in an interior of the vehicle} in at least in Abstract, fig 2 paras 0038-0054 and fig. 4 paras 0059-0063.  Hirofumi et al; (JP 5178271 B2), wherein teaches determine a speed of a vehicle; and ending the evaluation period (e.g., display advertisement) when the vehicle speed (e.g., when the vehicle is stopped) is determined be less than a predetermined speed; and displaying the advertisement on a display of an in-vehicle infotainment system following the evaluation period, the display being disposed in an interior of the vehicle on page 2. Further see pages 4-6.  In addition, see Gormley; (US 8,694,328), Chan; (US 10,832,261 B1), Devine; (2013/0030645), Brown et al; (US 2015/0220992 A1) and Gurunathan (US 2017/0262889) teaches advertising to the driver/occupant based on data associated with vehicle.  Furthermore, see PTO-892 for other art cited.
Response to Arguments
29.	Regarding 101, rejection under 101 has been withdrawn since the amended independent claims 1 and 19 as a whole recites a combination of limitations that has been found as significantly more.  Regarding 103, Applicant's arguments regarding rejections under 103 have been fully considered and are moot in view of the new ground rejections.  See new reference Kwon et al; (US 2007/0124041 A1) to the rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681                        

N
-